Citation Nr: 1735205	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-03 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cold weather injuries of the shoulders, and if so whether service connection may be granted.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cold weather injuries of the feet, and if so whether service connection may be granted.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for cold weather injuries of the knees, and if so whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to September 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia.

In October 2014 and January 2017, the Board remanded the case for the Veteran to be scheduled for his requested video conference hearing before the Board.  The case has been returned to the Board for appellate review.  There was substantial compliance, collectively, with the October 2014 and January 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In March 2017, the Veteran was notified by letter that he was scheduled for a video conference hearing before the Board in April 2017.  The March 2017 notice was sent to the most recent address of record and has not been returned as undeliverable.  The Veteran failed to appear for the April 2017 hearing and, as of this date, no response has been received by the Veteran or his representative.  Accordingly, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d).  

Before reaching the merits of the claims for service connection for cold weather injuries of the shoulders, feet, and knees, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cold weather injuries of the knees is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2004 VA rating decision, the claims for entitlement to service connection for cold weather injuries of the shoulders, feet, and knees were denied; the Veteran was notified of this action and of his appellate rights and filed a timely notice of disagreement (NOD) in July 2005; the RO issued a statement of the case (SOC) in May 2006; and the Veteran did not file a timely substantive appeal.

2.  The evidence received since the September 2004 VA rating decision, regarding service connection for cold weather injuries of the shoulders, is cumulative and redundant and does not raise the possibility of substantiating the claim.

3.  The evidence received since the September 2004 VA rating decision, regarding service connection for cold weather injuries of the feet and knees, is not cumulative or redundant and raises the possibility of substantiating the claims.

4.  The preponderance of the evidence of record shows that the Veteran's cold weather injuries of the feet are related to service.  


CONCLUSIONS OF LAW

1.  The September 2004 VA rating decision, denying service connection for cold weather injuries of the shoulders, feet, and knees, is final.  38 U.S.C.A. § 7105(b), (d) (West 2014); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2016). 

2.  New and material evidence has not been received since the September 2004 VA rating decision to reopen service connection for cold weather injuries of the shoulders.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303, 20.704(d) (2016).

3.  New and material evidence has been received since the September 2004 VA rating decision to reopen service connection for cold weather injuries of the feet.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156, 3.303.

4.  New and material evidence has been received since the September 2004 VA rating decision to reopen service connection for cold weather injuries of the knees.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156, 3.303.

5.  The Veteran's cold weather injuries of the feet were incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In the September 2004 rating decision, the Veteran's claims for service connection for cold weather injuries of the shoulders, feet, and knees were denied because while the Veteran's in-service exposure to cold weather was conceded, service treatment records were silent for cold weather injuries and an August 2004 VA medical opinion provided a negative nexus between the Veteran's post-service diagnoses of osteoarthritis of shoulders and mild degenerative changes of the feet and knees and in-service cold weather exposure.  The Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement in July 2005.  The RO issued a SOC in May 2006, but the Veteran did not file a timely substantive appeal or submit new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, (2011); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the September 2004 VA rating decision is final.  See 38 U.S.C.A. § 7105(b), (d); 38 C.F.R. §§ 20.204, 20.302, 20.1103.

Shoulders

At the time of the September 2004 VA rating decision, the evidence of record included service treatment records, service personnel records, VA treatment records, and August 2004 VA cold injury protocol examination report.

Evidence received since the September 2004 VA rating decision includes an August 2016 VA examination for shoulder and arm conditions and VA medical opinions.  While this evidence is new, it is not material because does not relate to an unestablished fact necessary to substantiate this claim on appeal.  Specifically, these medical opinions are adverse to the Veteran's claim on appeal and such adverse evidence cannot be used as the basis for reopening.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence which is unfavorable to a claimant's case may not 'trigger a reopening' of the claim).  As the evidentiary record is still silent as to the element of a positive nexus between the Veteran's post-service diagnosis of the shoulders and service, the claim for entitlement to service connection for cold weather injury of the shoulders is not reopened. 

Feet and Knees

With regard to the feet, evidence received since the September 2004 VA rating decision includes a December 2009 VA Form 21-4138 from a private physician who concluded the Veteran has "dystrophia skin and mats on his feet from the prolonged exposure to cold."  A February 2012 VA examination for skin diseases was also obtained and includes a diagnosis of onychomycosis of the great nails of both feet with onset in 1953.  The Board finds that this evidence is new and material to the element of a current disability and the element of establishing a nexus to service, which was not established at the time of the September 2004 VA rating decision.

With regard to the knees, evidence received since the September 2004 VA rating decision includes December 2009 and April 2012 VA Forms 21-4138.  In December 2009, a private physician reported that during service in Korea as a combat engineer the Veteran developed leg pain, slept on cold ground, lived in pop tents, and worked on mines.  In April 2012, the Veteran reported that one night while on patrol during active service he bumped his leg against a tree, was treated with a wrap bandage, and still has the scar on his right knee.  The Board finds that this evidence is new and material to the element of establishing an additional in-service occurrence, which was not established at the time of the September 2004 VA rating decision.

As a result, these claims are reopened.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156(a), 3.303.

Service Connection for Cold Weather Injuries of the Feet

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran asserts that while he was serving in Korea during the Korean conflict, he was exposed to severe cold weather, which caused his foot disabilities.  A private podiatrist has diagnosed with dystrophic skin and mats on his feet.  The first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.  The Veteran's assertion that he was exposed to severe cold weather while serving in Korea is competent.  It is also credible because it is consistent with the circumstances of his service.  The second element of a service connection claim is met.  Id.  In December 2009, VA received a statement from the Veteran' private podiatrist, who had treated the Veteran for the past six years.  The podiatrist noted that the Veteran was exposed to long periods of sub-freezing temperatures in Korea and that prolonged exposure to cold caused his dystrophic skin and mats on his feet.  Although further development could be undertaken with regard to this claim, there is no evidence of any other intercurrent cause for the Veteran's current foot disability.  The December 2009 opinion from the private podiatrist provides probative evidence in support of the claim.  The Veteran underwent a VA examination in February 2012.  The examiner did not provide an etiology opinion.  The December 2009 opinion is sufficient to satisfy the nexus element of a service connection claim.  Shedden, 381 F.3d at 1166-67.

The preponderance of the probative evidence of record is in favor of the Veteran's claim for service connection for cold weather injuries to the feet, and the claim is granted.  


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for cold weather injuries of the shoulders is not reopened.  

As new and material evidence has been received, the claim of entitlement to service connection for cold weather injuries of the feet is reopened. 

Service connection for cold weather injuries of the feet is granted, subject to the laws and regulations governing the payment of monetary benefits.

As new and material evidence has been received, the claim of entitlement to service connection for cold weather injuries of the knees is reopened.  The appeal is allowed to this extent. 


REMAND

In light of the relevant evidence discussed above since the September 2004 VA rating decision for the issues of service connection for cold weather injuries of the knees, a remand is needed to obtain additional VA medical opinions.  Specifically, review of the record is silent for a medical opinion between the post Veteran's post-service diagnosis of the knees and in-service occurrences (other than exposure to cold weather) as noted in the December 2009 and April 2012 VA Forms 21-4138.  In addition to sustaining cold injuries, the Veteran asserted that he injured his right knee in service.  The evidence of record is insufficient to allow the Board to decide the claim and an opinion is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from a qualified clinician for the Veteran's cold weather injuries of the knees.  If the examiner concludes that an examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale for any opinion expressed must be provided.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran's diagnosis of degenerative changes of the knees (even if since resolved) manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service, to include cold weather injuries and an injury to the right leg as reported by the Veteran in the April 2012 VA Form 21-4138.  

The examiner is advised that VA has conceded the occurrence of the cold weather injuries.  

2.  Then, the RO should review the medical opinions to ensure that the requested information was provided.  If any opinion is deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


